DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ELECTION/RESTRICTION
The Examiner acknowledges Group II, claims 1-17, is elected, without traverse on 09/20/22. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, and 10-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Araujo (US 2013/013353) in view of Blackford (US 2010/0282433) and Lant (US 2014/0357542).
Re claims 1-5, 10-13, Araujo discloses cooling fabric, i.e. heat management material, comprising base fabric (0021) covered with cooling elements (0025), i.e. heat management elements. The cooling elements include polymer layer (0028-0031). 
There is no disclosure in Araujo of low thermal emittance layer or high solar absorbance layer as claimed.
Blackford discloses heat management elements for fabric (0028, 0035) made from aluminum to provide reflectivity (0034).
It would have been obvious to one of ordinary skill in the art to use aluminum layer disclosed by Blackford in the cooling elements of Araujo in order to produce cooling elements with reflectivity. Given that the aluminum layer is identical to that claimed, it would necessarily function as a low thermal emittance layer.  
Lant discloses surface treatment for fabric (0003) comprising applying photochromic dye including black photochromic dye to fabric for desired aesthetic effects and hueing benefits (0023).
It would have been obvious to one of ordinary skill in the art to use photochromic dye in the cooling elements of Araujo in order to produce cooling fabric with desired aesthetic effects and hueing benefits.
Given that Araujo in view of Blackford and Lant disclose heat management material as claimed, it is clear the heat management material  would inherently possess weighted average thermal emittance and weighted average solar absorbance as presently claimed.
Re claim 14, the cooling elements cover 15-80% of the base fabric (0021).
Re claim 15, Araujo discloses that the surface coverage of the cooling elements affects the desired base fabric function (e.g. stretch, drape, breathability, etc.) (0021). Therefore, it would have been obvious to one of ordinary skill in the art to use different amounts of surface coverage of the cooling elements across the cooling fabric in order to produce cooling fabric with desired base fabric function at desired locations.
Re claim 16, as the specification is silent to unexpected results, it would have been an obvious to a one having ordinary skill in the art at the time the invention was made to modify the size of the cooling elements of Araujo based on routine experimentation, for the purpose of optimizing operation of said cooling elements and produce cooling fabric with desired properties.  Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size (or dimension) of a component. A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Re claim 17, the cooling fabric is used in jackets, pants, etc. (0022).


Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Conolly (US 2013/0212789).
Re claims 6-9, can use Conolly (US 2013/0212789) which discloses fabric for apparel comprising metal layer having thickness of 15-200 nm to produce desired thermal barrier properties and moisture vapor permeability (0045) and thickness of organic layer of 0.2-2.5 microns for desired emissivity and moisture vapor permeability (0042).

Claims 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Conolly (US 2013/0212789) in view of Batcheller et al. (US 5032705).
Conolly is relied upon above.
Re claim 16, Conolly is silent to the heating element requirement as claimed.
Batcheller discloses using heating element in clothing where the diameter of the heating element is 0.05-0.1 inches (1.27-2.54 mm) to ensure flexibility (col. 11, line 61-63).
It would have been obvious at the time of the effective filing date to have modified Conolly heating element and include, use, or substitute each filament of Batcheller as the the diameter ensures flexibility as set forth by Batcheller above. 

In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787